Citation Nr: 0103791	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post-meniscectomy right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1973 to July 1997.

This appeal is from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
regional office (RO).  The veteran has relocated to Florida, 
and the St. Petersburg RO is now the agency of original 
jurisdiction for adjudication of VA claims.


FINDING OF FACT

The veteran's right knee is mildly symptomatic with 
occasional flare-ups, post-partial right meniscectomy.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for removal of 
semi-lunar cartilage, symptomatic, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.71a, 
Diagnostic Code 5259 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal the veteran underwent 
arthroscopic surgery in September 1995.  Part of his right 
meniscus was removed.  Subsequently he complained of 
continuing pain and sensations of weakness in the knee.

On VA examination in September 1997, there was generalized 
tenderness of the right medial aspect, with full range of 
motion and no other symptoms.  The veteran complained of 
moderately severe pain.

On VA examination in August 1999, the veteran complained of 
daily pain, weakness, discomfort, and lack of endurance of 
the right knee.  He reported flare-up of the knee with 
bending and walking.  He reported that the knee interfered 
with activities like taking out the trash and gardening.

On physical examination, the veteran wore no device on the 
knee.  His gait was normal.  The knee had full range of 
motion, i.e., zero to 140 degrees.  There was a slight amount 
of grinding in the patella.  Anterior drawer and McMurray 
tests were normal.  X-ray study of the right knee was normal.  
By comparison, the left knee was completely normal and did 
not demonstrate any grinding.  The diagnosis was status post 
medial meniscectomy with mild chondromalacia, right knee.  
The examiner advised the veteran to avoid activities that 
tend to cause occasional flare-up of the knee.  The prognosis 
was for adequate performance of most activities except for 
heavy lifting, pushing, and pulling.


II.  Analysis

The record is adequate for a favorable decision in the 
veteran's appeal.  No further development of the record is 
indicated.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO denied a compensable rating because the veteran's 
right knee did not meet the criteria for compensation for 
"impairment of the knee, other," which requires subluxation 
or lateral instability of the knee of differing degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  However, VA 
must consider all potentially applicable rating criteria in 
rating service-connected disabilities.  Schafrath, 1 Vet. 
App. 589.

A 10 percent rating is provided for "cartilage, semi-lunar, 
removal of, symptomatic."  Diagnostic Code 5259.  The medial 
meniscus is one of the semilunar cartilages of the knee.  
Dorland's Illustrated Medical Dictionary 278 (27th ed. 1988).  
The rating schedule does not specify total removal as a 
requirement of compensation.

Repeated examinations show slight or mild symptoms, with 
complaints of pain that appear in excess of the demonstrated 
pathology.  Although pain alone is not a basis for 
compensation in the absence of underlying pathology, Sanches-
Benitez v. West, 13 Vet. App. 282 (1999), in this case, there 
was removal of part of the right medial meniscus, therefore, 
the pain is not in the absence of an underlying condition.  
The finding of slight grinding and the diagnosis of mild 
chondromalacia patella are evidence that the knee is 
symptomatic.  The regulation is distinguishable from all of 
those that require an identified degree or severity of 
symptom to warrant compensation.  The veteran's report of 
increased pain on flare-ups, weakness and fatigue with use is 
further evidence that the knee is symptomatic, warranting 
compensation.  38 C.F.R. §§  4.40, 4.45 (2000).

The evidence does not reveal disability that nearly 
approximates a 20 percent rating under any potentially 
applicable diagnostic code, even crediting the veteran's 
reports of pain and flare-ups.  See 38 C.F.R. § 4.7 (2000).  
The several examination reports do not show any instance of 
moderate recurrent subluxation or moderate lateral 
instability, nor does the veteran report either.  See 
Diagnostic Code 5257.  There is no evidence that the 
semilunar cartilage is currently dislocated, or that there is 
"locking" and frequent effusion into the joint in addition 
to the reported pain.  See Diagnostic Code 5258.  The veteran 
does not report, and examination does not reveal any 
limitation of range of motion, let alone one sufficient to 
justify a rating greater than 10 percent for limitation of 
range of motion.  See Diagnostic Codes 5260, 5261.

In sum, liberal application of diagnostic code 5259, i.e., 
reading the rating criterion as not requiring complete 
removal of the semi-lunar cartilage, permits an award of a 10 
percent rating, but no higher.


ORDER

A 10 percent disability rating for status post-meniscectomy 
right knee is granted, subject to the regulations governing 
payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

